MATTHIAS, J.
1. By virtue of the provisions of Section 16 of the Trademark Act of 1905 (U. S. Comp. St. 9501) the rights of the registrant of a trademark thereunder are not limited to the territory where his trade in the commodity covered by the trademark is established but extend throughout the states regardless of the actual extension of trade.
2. The provisions of Section 16 of that act (U. S. Comp. St. 9501) are not violative of the Federal Constitution but authorized by Section 8 of Actiele I thereof.
Judgment affirmed.
(Day, Kinkade and Jones, JJ., concur.)